DETAILED ACTION
Response to Amendment
In response to amendment filed on 1/20/2021, claims 2- 20 and 32- 40 are cancelled, claims 1, 21, 31, 41- 43 are amended. Claims 1, 21, 31, 41- 43 are pending for examinations.
Response to Arguments
	Applicant's arguments filed in the remarks on 1/20/2021 have been fully considered but they are not persuasive. On page 7, second paragraph applicant argues, “As can be seen, Brain merely teaches that when performing frequency-hopping between the subframes, the symbols used for sending the SRS in each of the subframes are the same. In other words, Brain merely involves the frequency-hopping of the SRS between multiple subframes, but does not involve the frequency-hopping between multiple symbols in a subframe.” Examiner disagrees and respectfully submits that the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. As per the claim 1 recitations, “….determining, by the terminal device according to a frequency-domain resource hopping pattern, an index of each of the multiple OFDM symbols and an index of the slot, a frequency-domain resource for sending the SRS on each of the OFDM symbols;….”; here there is no descriptions like, “..frequency-hopping between multiple symbols in a subframe”. sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. slot; see Fig. 6 first subframe having symbols indicating positions (i.e. index)) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. symbol index), the UE sends the SRS on the 1st frequency-band  and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band.
	Since applicant has changed the limitations, examiner added a new reference Liu (US Pat. No. 2019/0173607 A1), wherein Liu states in claim 7 in context with claims 1- 6 about the downlink configuration signaling is used to configure an orthogonal frequency-division multiplexing OFDM symbol position and/or a physical resource block PRB position (i.e. slot index) corresponding to the uplink SRS resources; the OFDM symbol position (i.e. symbol index) comprises a start symbol index and a total quantity of symbols corresponding to the uplink SRS resources; the PRB position comprises indexes of PRBs, on all transmission bandwidths, corresponding to the uplink SRS resources, the SRS is transmitted in a frequency-hopping manner on the transmission bandwidth, and the plurality of PRBs are nonconsecutive PRBs, wherein the SRS occupies a same transmission bandwidth or different transmission bandwidths in each OFDM symbol; see claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically amended limitations, “determining, by the terminal device according to a frequency-domain resource hopping pattern, an index of each of the multiple OFDM symbols and an index of the slot, a frequency-domain resource for sending the SRS on each of the OFDM symbols ”; are not disclosed in the specifications. Same rationale applies to other independent claims. Hence it’s a new matter situation. Dependent claims 41- 43 can be rejected based on same above rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Classon (US Pub. No. 2013/0201941 A1), hereafter Brian in view of Liu (US Pat. No. 2019/0173607 A1).

Regarding claim 1, Brian teaches a method for transmitting a sounding reference signal (SRS) (see abstract), comprising:
	Determining, by a terminal device within a slot, multiple orthogonal frequency division multiplexing (OFDM) symbols for sending an SRS of the terminal device; determining, by the terminal device according to a frequency-domain resource hopping pattern, an index of each of the multiple OFDM symbols and an index of the slot, a frequency-domain resource for sending the SRS on each of the OFDM symbols; and sending, by the terminal device, the SRS to a network device according to the frequency-domain resource for sending the SRS resources; see [0009] UE (i.e. terminal device) receives a control signaling from a Base Station (BS), wherein a first field in the control signaling indicates the UE transmitting data or sending the SRS, a second field in the control signaling indicates a frequency-hopping mode for the UE transmitting the data or sending the SRS, and a third field in the control signaling indicates frequency-band information for the UE transmitting the data or sending the SRS; now refer to [0010] determining, by the UE, whether the control signaling indicates the UE sending the SRS or transmitting the data according to the first field in the control signaling; now refer to in [0011] about sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. slot; see Fig. 6 first subframe having symbols indicating positions (i.e. index)) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. symbol index), the UE sends the SRS on the 1st frequency-band  and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band. But Brian is silent regards to slot index; however Liu states in claim 7 in context with claims 1- 6 about the downlink configuration signaling is used to configure an orthogonal frequency-division multiplexing OFDM symbol position and/or a physical resource block PRB position (i.e. slot index) corresponding to the uplink SRS resources; the OFDM symbol position (i.e. symbol index) comprises a start symbol index and a total quantity of symbols corresponding to the uplink SRS resources; and the PRB position comprises indexes of PRBs, on all transmission bandwidths, corresponding to the uplink SRS resources, the SRS is transmitted in a frequency-hopping manner on the transmission bandwidth, and the plurality of PRBs are nonconsecutive PRBs, wherein the SRS occupies a same transmission bandwidth or different transmission bandwidths in each OFDM symbol; see claim 7. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Brian to make 

	Regarding claim 21, Brian teaches a terminal device, comprising:
	a processor, configured to determine multiple orthogonal frequency division multiplexing (OFDM) symbols for sending an SRS of the terminal device within a slot; wherein the processor is further configured to determine, according to a frequency-domain resource hopping pattern, an index of each of the multiple OFDM symbols and an index of the slot, a frequency-domain resource for sending the SRS on each of the OFDM symbols; and a transceiver, configured to send the SRS to a network device according to the frequency-domain resource for sending the SRS determined by the processor; see [0009] UE (i.e. terminal device) receives a control signaling from a Base Station (BS), wherein a first field in the control signaling indicates the UE transmitting data or sending the SRS, a second field in the control signaling indicates a frequency-hopping mode for the UE transmitting the data or sending the SRS, and a third field in the control signaling indicates frequency-band information for the UE transmitting the data or sending the SRS; now refer to [0010] determining, by the UE, whether the control signaling indicates the UE sending the SRS or transmitting the data according to the first field in the control signaling; now refer to in [0011] about sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. slot; see Fig. 6 first subframe having symbols indicating positions (i.e. index)) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. symbol index), the UE sends the SRS on the 1st frequency-band  and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band. But Brian is silent regards to slot index; however Liu states in claim 7 in context with claims 1- 6 about the downlink configuration signaling is used to configure an orthogonal frequency-division multiplexing OFDM symbol position and/or a physical resource block PRB position (i.e. slot index) corresponding to the uplink SRS resources; the OFDM symbol position (i.e. symbol index) comprises a start symbol index and a total quantity of symbols corresponding to the uplink SRS resources; and the PRB position comprises indexes of PRBs, on all transmission bandwidths, corresponding to the uplink SRS resources, the SRS is transmitted in a frequency-hopping manner on the transmission bandwidth, and the plurality of PRBs are nonconsecutive PRBs, wherein the SRS occupies a same transmission bandwidth or different transmission bandwidths in each OFDM symbol; see claim 7. It would have been obvious to one with ordinary skill, in the art before the effective 
	Regarding claim 31, Brian teaches a network device, comprising:
	a processor, configured to determine orthogonal frequency division multiplexing (OFDM) symbols for receiving an sounding reference signal (SRS) sent by a terminal device within a slot; wherein the processor is further configured to determine, according to a frequency-domain resource hopping pattern, an index of each of the multiple OFDM symbols and an index of the slot, a frequency-domain resource for receiving the SRS on each of the OFDM symbols; and a transceiver, configured to receive according to the frequency-domain resource for receiving the SRS determined by the processor, the SRS sent by the terminal device; see [0009] UE (i.e. terminal device) receives a control signaling from a Base Station (BS i.e. network device), wherein a first field in the control signaling indicates the UE transmitting data or sending the SRS, a second field in the control signaling indicates a frequency-hopping mode for the UE transmitting the data or sending the SRS, and a third field in the control signaling indicates frequency-band information for the UE transmitting the data or sending the SRS; now refer to [0010] determining, by the UE, whether the control signaling indicates the UE sending the SRS or transmitting the data according to the first field in the control signaling; now refer to in [0011] about sending, by the UE, the SRS, on a frequency-band according to the frequency-band information indicated by the third field, through the frequency-hopping mode indicated by the second field, when it is determined that the first field indicates the UE sending the SRS. Now refer to [0053].. The UE may determine a frequency-band to be used for sending the SRS at the ith sending time according to the time offset of the ith sending time and the original frequency-band based on the set frequency-hopping rule….Now refer to [0054].. ts may indicate the serial number of the sending time of the SRS (e.g., the tsth subframe in one subframe), or the times of sending the SRS (e.g., the next sending is the tsth sending), etc. ..The frequency-band that should be used at the sending time of the SRS can be obtained from the function; now refer to Fig. 6 and [0070] wherein in the first subframe (i.e. slot; see Fig. 6 first subframe having symbols indicating positions (i.e. index)) where the SRS is sent for the first time (the SRS is located at the 7th and 14th symbol positions i.e. symbol index), the UE sends the SRS on the 1st frequency-band  and in the second subframe where the SRS is sent for the second time, the UE sends the SRS on the 4th frequency-band. But Brian is silent regards to slot index; however Liu states in claim 7 in context with claims 1- 6 about the downlink configuration signaling is used to configure an orthogonal frequency-division multiplexing OFDM symbol position and/or a physical resource block PRB position (i.e. slot index) corresponding to the uplink SRS resources; the OFDM symbol position (i.e. symbol index) comprises a start symbol index and a total quantity of symbols corresponding to the uplink SRS resources; and the PRB position comprises indexes of PRBs, on all transmission bandwidths, corresponding to the uplink SRS resources, the SRS is transmitted in a frequency-hopping manner on the transmission bandwidth, and the plurality of PRBs are nonconsecutive PRBs, wherein the SRS occupies a same transmission bandwidth or different transmission bandwidths in each OFDM symbol; see claim 7. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Brian to make system more effective. Having a mechanism wherein having determine a slot index; greater way resources can utilized/managed in the communication system.
Allowable Subject Matter
	Claims 41- 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468